February 4, 1971

Hon. William 8. Mobley, Jr.            Opinion No. M- 784
Dietrict Attorney
Nuecee County Cdurthouse               Ret   Purposes for which fees
Corpu8 Chriati, Texas 70401                  collected purmant  to
                                             Article 42.12(6a),
                                             Texas Code of Criminal
                                             Procedure, may be wed,
Dear Mr. Mobleyr                             and related questiona.

           Your recent letter requesting the opinion of thir
office concerning the referenced matter poses the'following
questions:

           "I . What does ‘for use in administering
     the probation laws' mean with regard to ai8tri-
     bution of feee pureuant to Art. 42.12, 8ec. 6a,
     Texas Co&of    Criminal Procedure?
      ,...                             ,.
          "II. With regard to the collection and
     distribution of fees under the probation law,
     do such fees have to bs deposited in the county
     general fund and disbursed therefrom as other
     county funds?

           "III. IS it permissible for the Probation
     Department to establish a special: trust accoufit
     and for the Judge only to authorize certain ex-
     penditures from such account without~first de-
     positing such funds in the county general fund?"

          @ection 6a of Article 42.12 of the-Texas Code of
Criminal Procedure, also known as the Adult Probation and
Parole Saw, provide8 ai follower

          "(a) A court granting probation may fix a
     fee not exceeding $10 per month to be paid tq
     the court by the probationer during the probationary

                              -3819-


                                                        .‘~
Eon. William B. Mobley, Jr., page 2     (M-784)



    period. The court may make payment of the fee a
    condition of granting or continuing the probation.

          "(b) The Court shall distribute the fees re-
     ceived under Subsection (a) of this section to the
     county or counties in which the court has juris-
     diction for use in administerinq the probation laws.
     In instances where a district court has jurisdiction
     in two or more counties, the court shall distribute
     the fees received to the counties in proportion to
     population . . -" (Emphasis added.)

     Section 10 of Article 42.12 provides, in part, a6 follows:

         "For the Purpose of urovidino adeauate Droba-
    tion services, the district judge or district judges
    having original jurisdiction of criminal actions in
    the county or counties, if applicable, are authorized,
    with the advice and consent of the commissioners court
    as hereinafter provided, to employ and designate the   ‘,
    titles and fix the salaries of probation officers, and
    such administrative, supervisory, stenographic, clerical,
    and other personnel as may be necessary to conduct prey
    sentence investigations, supervise and rehabilitate
    probationers, and enforce the terms and conditions of'.
    probation.   Only those persons who have successfuly
    completed education in an accredited college or
    university and two years full time paid employment
    in responsible probation or correctional work with
    juveniles or adults, social welfare work, teaching
    or personnel work; or persons whop are licensed
    attorneys with experience in.criminal law; or persons
    who are serving in such capacities at the time of the
    passage of this Article e . . shall be eligible for
    appointments as probation officers y . .



          "Where more than one probation officer is
     required, the judge or judges shall appoint a
     chief adult probation officer or director, who,


                            -3820-

                                  ‘..
Hon. William B. nobley, Jr,, page 3   (M-784)


     with their approval, shall appoint a sufficient
     number of assistants and other employees to carry
     on the professional, clerical, and other work of
     the court.                                 ,
          * a 0 9

           "Probation officers shall be furnished trans-
     portation, or alternat&aly,   shall be entitled.to
     an automobile allowance for use of personal auto-
     mobile on official business, under the same term8
     and conditions a8 is provided for eheriffs.

           I,he salaries of oerswel.   and other B
     essential to the adequate sunervision of orobationers,
     shall be wid from the funds of the countv 0 e . In
     all the.instances of the employment of probation
     officers, the reeponsible judges e . . are authorized
     to accept grant8 or gifts from other political sub-
     divisions of the atate or aesociations and foundation8,
     for the sole purnose of financins adeouate and effect-
     fve.orobationarv rn-owams in the various parts of the
     state a For the purposes of this Act, the municipali-
     ties of this state are specifically authorisedto*~grant~ .~
     and alloca,te such sums of money as their respective
     governing bodies may approve to their appropriate
     county governments for the support and maintenance
     of.effective wobationarv   Droarams o a O' (Emphasis
     added.)

          We are of the opinion that the phrase “for use in
administering the probation laws,,, a8 found in Subsection (b)
of Section 6a, supra, must be liberally construed, and con-
6Ldered in conneckion with .the purpose of the Adult Probation
and Parof Law, .'-t.he
                     maintAnani?e,Cf eff%ctive probationary
program6 (cf. ?%e underscored portions of Section 10, supra).

        . Accordingly, you are advised that it is the opinion
of this office that fees permit,ted 'LObe collected pursuant to
Article 42,>12(6a), Texas Code of Criminal Procedtire, may be
distributed far the ,following purposei, -.-
                                          inter II
                                                alias salaries
of probation officers, sec:ret.ar,ies
                                    and other office personnel:

                            -3821-
t




    Hon. William B. Mobley, Jr., page 4     (M-784)


    probation office expenses: auto travel allowances for probation
    officers: and bona fide educational trainilig,expeners for pro-~
    bation officers (including registration fees,, travel, and sub-
    sistence expenses while attending seminars or taking academic
    training at colleges or universities or other appropriate in-
    stitutions which sponsor coUrse6 of study or'training relevant
    to the education and training of probation officers). The fore-
    going purposes are authorized byd~and within the scope of, the
                                                                 ,
    Adult Probation and Parole Law.

              In regard to your second and third questions, we are
    unable to find any statutory authorization for a court or pro-
    bation department's establishing a "special trust account" in
    which Such fees would be deposited.

               Subsection (b) of Section 6a, supra, expressly states
    that, "The Court Shall distribute the fees received . . . to the
    countv        for use in administering the probation laws"
    (Empha,s~s'added.). In view of this statutory mandate, we are
    of the opinion that such fees must be deposited by the.county
    in a special trust fund or in the general fund earmarked for
    the btatutory  pUrpO6eS subject to being disbursed therefrom in
    the same manner as other county funds, for the purposes set
    forth hereinabove.

                            SUMMARY

               (1) Fee6 permitted to be collected pursUant
         to Article 42.12(6a), Texas Code of Criminal Pro-
         cedure, may be distributed for the following pur-
         poses0 inter aus    salaries of probation officers,
         secretaries, and other office personnel, probation
         office expenses; auto travel allowance6 for pro-
         bation officers, and bona fide educational training
         expenses for probation officers (including registra-
         .tion fees, travel, and subsistence exgensee while
         attending seminars or taking academic training at
         colleges or‘universities or other appropriate in-
         stitutions which sponsor courses of study or.~:;train-
         ing relevant to the education and training ofi pro-
         bation officers).                             ,.:


                                   -3022-                            1.


                             ..~
                  .    .~     ".      I .   ..-. .~ :'.,..‘.
                                                           *.. :..
                                                                 ,,.....
                                                                      .
Ron. William B. Mobley, Jr., page 5     (M-784)


   ._
             (21 Upon the receipt of such fees by a court;
        it shall distribute such fees to the county: such
        fees may be thereafter disbursed in the same manner
        as other county funds for the purposes set forth in.
        item (lj, su,pra.




                                          General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTBE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bill Craig
Larry Craddock
Bob Lattimore
Max Hamilton

MEADE F, GRIFFIN
Staff Legal Assistant

ALFRBDWALKER
Executive ASSistant
                                                         ,
NOLA WHITE
First ASSi6tank




                               -3a23-